           Case 2:16-cr-00100-GMN-DJA Document 419 Filed 10/27/20 Page 1 of 4




1    Lance J. Hendron
     Nevada State Bar No. 11151
2    HENDRON LAW GROUP, LLC
     625 S. Eighth Street
3    Las Vegas, Nevada 89101
     Office: (702) 710-5555
4    Fax: (702) 387-0034
     Email: lance@hlg.vegas
5
     Local Counsel
6
     Brandon Sample
7    Vermont Bar No. 5573
     Brandon Sample PLC
8    P.O. Box 250
     Rutland, Vermont 05702
9    Phone: (802) 444-4357
     Email: brandon@brandonsample.com
10   Counsel Pro Hac Vice
     For the F.A.J.R. Magic Trust
11

12                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
13
      UNITED STATES OF AMERICA                     Case No. 2:16-cr-00100-GMN-CWH
14
                                  Plaintiff,
15                                                 MOTION FOR RELEASE OF
                                                   FUNDS TO F.A.J.R. MAGIC
16                                                 TRUST
      v.
17
      JAN ROUVEN FUECHTENER,
18
                                   Defendant.
19

20          Interested Party F.A.J.R. Magic Trust (“Magic Trust”) respectfully moves for

21   the release of all funds currently in the registry of the Court, plus all accrued

22

23

     Motion for Release of Funds to F.A.J.R. Magic Trust                        Page 1 of 4
          Case 2:16-cr-00100-GMN-DJA Document 419 Filed 10/27/20 Page 2 of 4




1    interest, to the Magic Trust. In support of this motion, the Magic Trust provides the

2    following Memorandum of Points and Authorities.

3                  MEMORANDUM OF POINTS AND AUTHORITIES

4          On July 24, 2017, the Honorable C.W. Hoffman, Jr., U.S. Magistrate Judge,

5    issued a report and recommendation that the Court continue to hold $975,300

6    “pending sentencing to satisfy any criminal monetary penalties, with any remainder

7    returned to the trust.” (Report and Recommendation, ECF No. 207). On August 22,

8    2018, the Court adopted Judge Hoffman’s report and recommendation, to the extent

9    it was not inconsistent with the Court’s opinion. (Order, ECF No. 290 at 8).

10         On March 14, 2019, the Court directed the release of “$307,500.00, alongside

11   $24,648.41 in interest, which accrues daily” after Defendant Jan Rouven

12   Fuechtener (“Fuechtener”) was sentenced. (Order, ECF No. 347). On May 22, 2019,

13   the Court stayed its order for the release of funds “until disposition of the Motion for

14   Prejudgment Writ of Attachment in Case No. 2:19-cv-00352-RFB-GWF.” (Order,

15   ECF No. 381). The Court further ordered:

16   That counsel for the victims, John A. Kawai, Carol L. Hepburn, and Deborah A.
     Bianco, shall provide the Court with a status report every thirty(30) days explaining
17   the status of the pending Motion for Prejudgment Writ of Attachment in Case No.
     2:19-cv-00352-RFB-GWF, (ECF No. 5).
18
     (Order, ECF No. 381 at 2). The last status report was filed by counsel for the civil
19
     plaintiffs on December 5, 2019. (Status Report, ECF No. 392).
20
           On February 3, 2020, the Honorable Elayna J. Youchah, U.S. Magistrate
21
     Judge, denied the civil plaintiff’s motion for prejudgment writ of attachment. See,
22
     Lily, et al., v. Fuechtener, No. 2:19-cv-00352-RFB-EJY (Dist. N.V.) (Civ. ECF No.
23

     Motion for Release of Funds to F.A.J.R. Magic Trust                       Page 2 of 4
             Case 2:16-cr-00100-GMN-DJA Document 419 Filed 10/27/20 Page 3 of 4




1    40). 1 Judge Youchah found that the funds being held in the registry of the Court

2    belong to the Magic Trust and are exempt from execution under Nevada law. (Civ.

3    ECF No. 40 at 9-12). The plaintiffs in the civil case did not object to Judge

4    Youchah’s order.

5              Because the civil plaintiff’s motion for prejudgment writ of attachment has

6    been denied, and the principal being held by the Court, plus daily interest, belongs

7    to the Magic Trust, the Court should order the Clerk to disburse these monies to the

8    Magic Trust forthwith.

9
                                                    Respectfully submitted,
10
                                                    /s/ Lance J. Hendron
11                                                  Lance J. Hendron
                                                    Nevada State Bar No. 11151
12                                                  HENDRON LAW GROUP, LLC
                                                    625 S. Eighth Street
13                                                  Las Vegas, Nevada 89101
                                                    Office: (702) 710-5555
14                                                  Fax: (702) 387-0034
                                                    Email: lance@hlg.vegas
15
                                                    Local Counsel for the
16                                                  F.A.J.R. Magic Trust

17

18

19

20

21

22

23   1
         Citations to documents filed in the related criminal case are notated as “Civ. ECF No. X”.


     Motion for Release of Funds to F.A.J.R. Magic Trust                                  Page 3 of 4
          Case 2:16-cr-00100-GMN-DJA Document 419 Filed 10/27/20 Page 4 of 4




1

2                                             /s/ Brandon Sample
                                              Brandon Sample
3                                             Brandon Sample PLC
                                              P.O. Box 250
4                                             Rutland, Vermont 05702
                                              Phone: (802) 444-4357
5                                             Email: brandon@brandonsample.com
                                              Vermont Bar No. 5573
6                                             https://brandonsample.com

7                                             Counsel Pro Hac Vice for the
                                              F.A.J.R. Magic Trust
8

9

10

11                              CERTIFICATE OF SERVICE

12         I hereby certify that a true and correct copy of the foregoing was served this

13   27th day of October 2020, via CM/ECF on all counsel of record.

14

15                                            /s/ Brandon Sample
                                              Brandon Sample
16

17

18

19

20

21

22

23

     Motion for Release of Funds to F.A.J.R. Magic Trust                     Page 4 of 4
